Opinion issued January 28, 2021




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-20-00804-CV
                           ———————————
     ISMAEL RICO, MARIA RICO, JORGE DUENAS, AND ISABEL
         CONTRERAS A/K/A ISABEL DUENAS, Appellants
                                       V.
 HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 540, Appellee


            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                      Trial Court Case No. 1158646


                         MEMORANDUM OPINION

      Appellants Ismael Rico, Maria Rico, Jorge Duenas, and Isabel Contreras

a/k/a Isabel Duenas filed a letter explaining that their appeal, which they filed

pursuant to section 21.018 of the Texas Property Code, should have been filed in
Harris County Court at Law No. 2. We construe the letter as a motion to dismiss

this appeal.

        No other party has filed a notice of appeal, and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c). Although the motion does not include a certificate

of conference, more than ten days have passed since its filing, and no party filed an

opposition. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. TEX. R. APP. P.

42.1(a)(1), 43.2(f). We dismiss all pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Rivas-Molloy.




                                         2